DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 10,11,16,17 are objected to because of the following informalities:  “…the location provided by the offload start request…” (Claim 3, line 1).  
Comment and suggestion: Is the location referring to “a location of where the second core can find the task to perform” (claim 1, lines 13, 14) or “a requesting core state location” (Claim 1, line 16)?   See claim 4 (parent claim 1), 10, 11 (parent claim 8), 16, 17 (parent claim 15) for similar issue. For examination purpose, it is assumed to be any location indicated by the request. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 7, 8, 9, 14, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehtemam-Haghighi et al. (20160202673) in view of D’Amora et al. (20060050077).
As to claim 1, Ehtemam-Haghighi (“EH” hereafter) teaches a processor comprising (see fig.4): 
a plurality of cores including at least a first core [master 190 core 0] and a second core (see fig.4 any of the slave 195 core 1-core N); 
the first core [master 190 core 0] comprising: 
performance monitoring circuitry to monitor performance [sleep/awake/power shortage] of the first core [master 190 core 0] (a circuitry is not explicitly shown, but see the master core 190 may transition between the partial sleep state into the awake state every one millisecond and/or every ten milliseconds in para [0054]; see also the power management module 175 of the life safety application 110 may be controlled by the master core 190 and is in communication with the slave core 195.  The power management module 175 of the life safety application 110 is configured to detect a power shortage condition and/or issue a sleep request and a wakeup request in para [0048]. See also the master core has a self-monitoring the transition between the partial sleep state and awake state in [0021]), 
an offload phase tracker (see fig.7 step [714]) to maintain status information about at least an availability (e.g. request to awake/expiration of the time out from the deep sleep) of the second core [slave 195 core 1-core N]  to act as a helper core (see fig.4 any of the slave 195 core 1-core N) for the first core [master 190 core 0] (see the slave core 195 remains in the deep sleep state until a request by the master core 190 is received and/or upon expiration of a time 
decode circuitry to decode an instruction having fields for at least an opcode (decode circuitry to decode instruction having fields for at least one opcode is not shown in EH but see obviousness discussion in view of D’Amora below) to indicate a start a task offload operation [wake up request] is to be performed and one or more operands to provide information (see Note 1 regarding the operands), and 
execution circuitry [master core 190] to execute the decoded instruction [wake up request] to (see wake up request 504 is issued from the master core 190 to the slave core 195 and/or a time out occurs in [0062]; Note 2: the wake up request must be decoded first, although decoded request is not explicitly show, in order to implement or execute its requesting function which is to wake up the slave core): 
cause a transmission an offload start request [wake up request] to at least the second core [core 1] as indicated by the one or more operands ( Note 1: operand(s) of the request is not explicitly shown, but see the wake up request for waking up the salve core [core 1] by the master core [195 master core] in [0062]. Examiner holds that the request must have operand, or the like, in order to identify the master core and the slave core [core 1]. Otherwise, the master core would not know which of the slave cores 1-N is receiving the wakeup request  and the slave core would not know the master core is sending a wakeup request), 
the offload start request [wake up request] including one or more of: 
an identifier of the first core [master core], a location of where the second core can find the task to perform, an identifier of the second core [core 1] (see para [0062], the low level wake up request 504, triggered by the master core, is sent from the master core 190 via the power management module 175 to the slave core, such as core 1.  The slave core 195 transitions from the deep sleep state 540 to the awake state 520. See also Note 1 above.), an instruction pointer from the code that the task is a proper subset of, a requesting core state, and a requesting core state location; and 
EH does not but D'Amora teaches the second core (see fig.5 [510] [520] [530] [540] [514] [524] [534]. See  the graphics processing engine may be a graphics co-processing core within a larger, general purpose computing system in [0009]) comprising: 
memory access circuitry [geometric processor 510] to retrieve the task [instructions] to perform from the location [instruction address]  provided by the offload start request [address of the instruction] (see system processor CPU 502 may send addresses and data to geometric processor 510 in [0042]; (see the specific steps in fig.6 [604]-[612], para [0048]); and 
execution circuitry [geometric processor 510] to execute the retrieved task to perform (see the processor runs the instructions from the instruction storage at the predetermined address sent by the CPU 502 in [0048]. See also the data and addresses are sent from the CPU 502 to the geometric processor 510 in [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second core comprising memory access circuitry to retrieve the task to perform from the location provided by the offload start request; and execution circuitry to execute the retrieved task to perform, as claimed (see the details of 
EH does not but D'Amora teaches a decode circuitry [212] to decode an instruction having fields (not explicitly shown) for at least an opcode (not explicitly shown) (see fig.2A shows the first geometric processor that includes at least a decoder 212 for decoding instructions, para [0026]). As to the instruction fields and the opcode, D’Amora does not explicitly show the instruction fields and the opcode but D’Amora, in the same patent, teaches the decoder 212 may pass a program counter, addresses, and write/receive data to/from instruction storage 214. (See para [0026]). Examiner holds that the decoded instruction(s) must have an opcode and instruction filed(s) in order to write/read to/from the instruction storage. In other words, without the opcode and the instruction field(s), the system would never know what action (write/read) and operand (data/address) should be taken with the instruction storage. The general example would be Write Operand1 or Read Operand1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a decode circuitry to decode an instruction having 
As to claim 2, EH teaches wherein the second core (see any of the slave cores 1-N) is not one of compute, memory, or input/output constraint bound. (See para [0055], during the deep sleep state of the slave core 195, all activities of the slave core 195 are frozen. Therefore, the second core (the slave core) is not one of compute, memory, or input/output constraint bound).
As to claim 7, EH teaches wherein the offload start request [wake up request] is to be transmitted to plurality of cores [cores 1-N] including the second core. (See para [0062], for illustration purposes, that the low level wake up request 504 is sent from the master core 190 via the power management module 175 to the slave core, such as core 1. See the slave core 195 may include one or more cores, such as Cores 1-n, and/or various sets of Cores 1-n in [0045]).
As to claim 8, claim 8 includes similar limitations as claim 1 and does not have the one or more operands to provide information as in claim 1. Therefore, claim 8 is rejected under the same reason as in claim 1 above. The details of rejection are not being repeated herein.
As to claim 9, claim 9 corresponds to claim 2 and is rejected as discussed in claim 2 above.

As to claim 15, Ehtemam-Haghighi (“EH” hereafter) teaches a method comprising (see para [0062] [0064], see more specific details in [0066] [0067]):
monitoring performance [sleep/awake/power shortage] of the first core [master 190 core 0] using performance monitoring circuitry (a circuitry is not explicitly shown, but see the master core 190 may transition between the partial sleep state into the awake state every one millisecond and/or every ten milliseconds in para [0054]; see also the power management module 175 of the life safety application 110 may be controlled by the master core 190 and is in communication with the slave core 195.  The power management module 175 of the life safety application 110 is configured to detect a power shortage condition and/or issue a sleep request and a wakeup request in para [0048]. See also the master core has a self-monitoring the transition between the partial sleep state and awake state in [0021]); 
maintaining status information about at least an availability (e.g. request to awake/expiration of the time out from the deep sleep) of the second core [slave 195 core 1-core N]  to act as a helper core (see fig.4 any of the slave 195 core 1-core N) for the first core[master 190 core 0] (see the slave core 195 remains in the deep sleep state until a request by the master core 190 is received and/or upon expiration of a time out in [0066]. see fig.7 step [714]); 
decoding an instruction having fields for at least an opcode (decoding instruction having fields for at least one opcode is not shown in EH but see obviousness discussion in view of 
 executing the decoded instruction [wake up request] to cause a transmission an offload start request to at least a second core (see wake up request 504 is issued from the master core 190 to the slave core 195 and/or a time out occurs in [0062]; Note 2: the wake up request must be decoded first, although decoded request is not explicitly show, in order to implement or execute its requesting function which is to wake up the slave core. See the master core 190 that triggers the wakeup request: the interrupt functions as a wake up request and triggers the slave core 195 to exit the deep sleep state in [0052])
the offload start request [wake up request] including one or more of: 
an identifier of the first core [master core], a location of where the second core can find the task to perform, an identifier of the second core [core 1] (see para [0062], the low level wake up request 504, triggered by the master core, is sent from the master core 190 via the power management module 175 to the slave core, such as core 1.  The slave core 195 transitions from the deep sleep state 540 to the awake state 520. Note 1: operand(s) of the request is not explicitly shown, but see the wake up request for waking up the salve core [core 1] by the master core [195 master core] in [0062]. Examiner holds that the request must have operand, or the like, in order to identify the master core and the slave core [core 1]. Otherwise, the master core would not know which of the slave cores 1-N is receiving the wakeup request  and the slave core would not know the master core is sending a wakeup request), an instruction pointer from the code that the task is a proper subset of, a requesting core state, and a requesting core state location.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decode an instruction having fields for at least an opcode, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as D’Amora’s decoder 212 for decoding the instructions, to a known device/method, such as the master core and slave cores of EH, so that the decoder 212 may pass a program counter, addresses, and write/receive data to/from instruction storage 214. (See D’Amora, para [0026]. MPEP 2143 KSR Example D).
	As to claim 16, claim 16 corresponds to claim 2 and is rejected under the same reason as in claim 2 above.
As to claim 20, EH teaches receiving an acknowledgement [acknowledgement] and updating the status information [transition of the sate]. (See para [0062], a notification state 
Claims 3, 4, 10, 11, 17,18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehtemam-Haghighi  et al. (20160202673)  in view of D’Amora et al. (20060050077), as applied to claim 1 above, and in further view of Li et al. (20080163216).
As to claims 3, 10, 17, neither HL nor D’Amora but Li teaches wherein the location [memory location] provided by the offload start request [pointer] is in cache [L2 cache 840] shared between the first core [first CPU 810/master] and second core [next three CPU 810/slaves] (see fig.8, para [0045], the L2 cache 840 is shared by the first CPU 810 and next three CPU 810. See also the a distributed cyclic pointer buffer may be stored in the shared second level cache 840 with the CPUs 810 sharing the second level cache 840 being the ones (the threads) able to have access thereto. See each entry in the pointer buffer has a pointer to the memory location for the heap variable and a state bit in [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the location provided by the offload start request is in cache shared between the first core and second core, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Li’s shared cache 840 among the master and slave CPUs 810, to a known device/method, such as the 
As to claims 4, 11, 18, neither HL nor D’Amora but Li teaches wherein the location [memory location] provided by the offload start request [pointer] is in a memory location [840] external to the first core [first CPU 810/master] and second core [next CPU 810/slave]. (See L2 cache 840 is external to CPUs 810 in fig.8. See each CPU 810 is a separate core on the IC in [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the location provided by the offload start request is in a memory location external to the first core and second core, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Li’s shared cache 840  external to the master and slave CPUs 810, to a known device/method, such as the master core and slave cores of EH, in order for the  second level cache 840 to be associated with a group (e.g., four) of CPUs 810, (see Li para [0043]. MPEP 2143 KSR Example D).
Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehtemam-Haghighi  et al. (20160202673)  in view of D’Amora et al. (20060050077), as applied to claim 1 above, and in further view of Bacik et al. (20030061361).
As to claims 5, 12, neither HL nor D’Amora but Bacik teaches wherein the offload phase tracker [sum of all finite state machines] is to be maintained by a core-to-core finite state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the offload phase tracker is to be maintained by a core-to-core finite state machine, as claimed because one of ordinary skill in the art should be able to recognize the application of a known technique, such as Bacik’s finite state machines 30 being maintained by the core, to a known device/method, such as the master core and slave cores of EH, for the purpose of facilitating the calculation of  all finite state machines so that the deadlock can be detected by computing for an entire system (see Bacik para [0084]. MPEP 2143 KSR Example D).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a) Al-kadi et al.  (20110107345)  is cited for the teaching of a master core [10] and plurality slave cores [12] with a shared memory [16] (see fig.1, para [0017][0018]).
b)  Kamiya et al. (20080016509)  is cited for the teaching of  the master CPU 32A1 determines tasks allocated to the slave CPUs 32A2-32An and determines timings at which resets of the slave CPUs 32A2-32An are released so that slave CPUs 32A2-32An boot up.(see [0056]).


Allowable Subject Matter
Claims 6, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record teaches:
 a) Tracking of the events including one or more of: a number of instructions of any type retired; a number of unhalted core cycles; a number of cache misses; a number of cache access; a number of branch instructions retired; a number of branch misses retired; and a number of available slots. (Claim 6. See similarly recited claims 13, 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182